10 N.Y.3d 742 (2008)
In the Matter of 315 BERRY STREET CORPORATION, Appellant,
v.
HANSON FINE ARTS et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 17, 2007.
Decided February 12, 2008.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division *743 where the appeal to the Appellate Division was from an order entered in an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).